Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Rejections 

Claims 1-6, 8-12, 14, 17, 18, 20-23, 29, and 30 are pending. Claims 9, 10, and 12 are withdrawn. Claims  7, 13, 15, 16, 19, and 24-28 are cancelled. New claims 29 and 30 and amendments to claims 1, 6, 11, 14, 18, and 20 filed on 10/05/2022 are acknowledged. 

Claim Rejections - 35   § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 29 and 30 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 

While there is written description support for a method for integrated direct air capture of carbon dioxide (CO2), generation of bicarbonate ions, and reducing said bicarbonate ions to generate a carbon product in general; there appears to be insufficient written description support for a specific process for reducing said bicarbonate ions to generate an alcohol or ethanol. The entire specification of 33 pages and all the 12 figures describe integrated direct air capture of carbon dioxide (CO2), but there is no disclosure of a specific process for generation of an alcohol or ethanol, particularly a specific process for generation of an alcohol or ethanol by electrochemical reduction of bicarbonate ions to an alcohol or ethanol. Just having the words “alcohol” or “ethanol” in a long laundry list of items without disclosing any detail of the process does not show to one of ordinary skill in the art that the inventors were in possession of a specific process for reducing said bicarbonate ions to generate an alcohol or ethanol.

Claims 1-6, 8, 11, 14, 17, 18, 20-23, 29, and 30 rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claims require an electrochemical stack capable of both (a) reducing bicarbonate ions to generate a carbon product; and (b) adjusting a pH of an electrolyte solution in absence of an input of additional electrolyte into said electrolyte solution (see claim 1). The above subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:  
(A) The breadth of the claims;  
(B) The nature of the invention;  
(C) The state of the prior art;  
(D) The level of one of ordinary skill;  
(E) The level of predictability in the art;  
(F) The amount of direction provided by the inventor;  
(G) The existence of working examples; and  
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)

The broadest reasonable interpretation of claim 1 covers an electrochemical stack capable of both (a) reducing bicarbonate ions to generate a carbon product; and (b) adjusting a pH of an electrolyte solution in absence of an input of additional electrolyte into said electrolyte solution.  The specification does not provide direction on the structure or operation of  an electrochemical stack capable of both (a) reducing bicarbonate ions to generate a carbon product; and (b) adjusting a pH of an electrolyte solution in absence of an input of additional electrolyte into said electrolyte solution. At the time of filing, the state of the art was such that it does not teach or render obvious an electrochemical stack capable of both (a) reducing bicarbonate ions to generate a carbon product; and (b) adjusting a pH of an electrolyte solution in absence of an input of additional electrolyte into said electrolyte solution. Further, none of the examples and drawings teach or render obvious an electrochemical stack capable of both (a) reducing bicarbonate ions to generate a carbon product; and (b) adjusting a pH of an electrolyte solution in absence of an input of additional electrolyte into said electrolyte solution.  Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the invention recited in claim 1 and dependent claims thereof.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6, 8, 11, 14, 17, 18, 20-23, 29, and 30 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Regarding claim 1, clause (e), it is unclear if a pH of said electrolyte solution is adjusted by said electrochemical stack as recited in lines 2-3 of the clause or by said electrochemical reduction system as recited in lines 4-5 of the clause.

Further, clause (e), with respect to the limitation "in absence of an input of additional electrolyte into said electrolyte solution,” it is unclear what “additional electrolyte” means. It is unclear if it means (a) pH adjusting agent, or (b) additional quantity of the electrolyte. If it means additional quantity of the electrolyte, then it is unclear if the electrolyte in the system is never replenished.

Claims 2-6, 8, 11, 14, 17, 18, 20-23, 29, and 30 are rejected, because they depend from the rejected claim 1.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6, 8, 14, 17, 18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2013/0105304 (hereinafter called Kaczur), in view of US pre-grant patent publication no. 2006/0235091 (hereinafter called Olah), and European patent application publication no. EP 3741864 (hereinafter called Thomas).

Regarding claim 1, Kaczur teaches a method for aqueous electrochemical reduction of CO2, comprising: providing an electrochemical reduction system 100 comprising an a KOH solution (reads on an electrolyte solution), an electrolyzer 102 (reads on an electrochemical stack) comprising wherein said electrolyzer 100  comprises (i) an anode and (ii) a cathode, and a vessel (labeled KHCO3 in Fig. 3) in which KOH solution contacts a CO2 containing gas stream. Thus vessel (labeled KHCO3 in Fig. 3 reads on a contactor (see Fig.1 and 3; and paragraph 0048). Kaczur further discloses directing a CO2 containing gas stream to said vessel labeled KHCO3 in Fig. 3 to bring said CO2 containing gas stream in contact with the KOH electrolyte solution, thereby capturing said CO2 from said CO2 containing gas stream into said KOH solution (reads on an electrolyte solution) to generate a bicarbonate ion (see Fig. 3 and paragraph 0048). Kaczur further discloses directing said electrolyte solution from said vessel labeled KHCO3 in Fig. 3 to said electrolyzer 102 (see Fig. 3). Kaczur further discloses at said electrochemical stack, applying a voltage between said cathode and said anode in the electrolyzer 102, thereby reducing said first bicarbonate ions to generate a carbon product (see Fig. 1 and paragraph 0036). Kaczur further discloses directing said electrolyte solution from said electrochemical stack via a vessel labeled “CO2 Collection & Distribution” in Fig. 3 to the vessel labeled KHCO3 in Fig. 3 which reads on a contactor to capture additional CO2 from said CO2 containing gas stream (see Fig. 3).

Kaczur does not explicitly teach direct air capture of carbon dioxide (CO2), and directing an input air stream to said contactor wherein said input air stream comprises CO2.

Olah is directed to a method for electrochemical reduction of carbon dioxide to organic products (see Abstract). Olah teaches that although the CO2 content in the atmosphere is low (only 0.037%), atmospheric carbon dioxide can be captured efficiently by using basic alkali metal and alkaline earth metal hydroxide absorbents, which react with CO2 to form carbonates (see paragraph 0076).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Kaczur with the teachings of Olah regarding atmospheric absorption of carbon dioxide. The person with ordinary skill in the art would have been motivated to make these modifications, because Olah teaches that the atmospheric CO2 is abundant.

Kaczur further discloses a pH control system for controlling or maintaining the pH of the electrolyzer 102 at an optimum value, thus facilitating a higher conversion rate for conversion of carbon dioxide into C1 and C2 products than if no pH control mechanism was employed (see paragraph 0041). However, Kaczur in view of Olah does not disclose that said electrochemical stack adjusts a pH of said electrolyte solution in absence of an input of additional electrolyte into said electrolyte solution.

Thomas teaches using a bipolar membrane electrodialysis unit to control a pH of said electrolyte solution in absence of an input of additional electrolyte into said electrolyte solution (see paragraphs 0021-0024).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Kaczur in view of Olah by using a bipolar membrane electrodialysis unit to control a pH of said electrolyte solution in absence of an input of additional electrolyte into said electrolyte solution as taught by Thomas. The person with ordinary skill in the art would have been motivated to make this modification, because Thomas teaches that the required pH control can be achieved without requiring an input of additional electrolyte into said electrolyte solution.
	
Regarding claim 2, Kaczur teaches that said capture of said CO2 comprises absorption by KOH (reads on electrolyte solution) (see Fig. 3).

Regarding claim 3, Olah teaches that the method of Kaczur is capable of absorbing CO2 from an input air stream having a CO2 concentration of about 400 parts per million (ppm) (see paragraph 0076).

Regarding claim 6, Kaczur further discloses that the reducing in (d) is in the absence of an independent hydrogen feed to said electrolyte solution.  

Regarding claim 8, Kaczur further discloses directing the electrolyte solution to electrolyte reservoirs located above the electrochemical cell 100 (see Fig. 3).

Regarding claim 14, Kaczur further discloses that the pH of the electrolyte solution is maintained at 9 and 11 for three separate runs (see paragraph 0118).

Regarding claim 17, Kaczur further discloses prior to (b), contacting an electrolyte solution obtained from the cathode compartment of the three-chamber electrolyzer 202 (reads on first electrolyte solution) with KOH and CO2 to output said electrolyte solution fed to the electrolyzer 102 (see Fig. 3).

Regarding claim 18, Kaczur further discloses subsequent to (d), said electrolyte solution from the electrolyzer 102 is contacted with said first electrolyte solution obtained from the cathode compartment of the three-chamber electrolyzer 202 (reads on first electrolyte solution).

Regarding claim 20, Thomas further teaches configuring a bipolar membrane electrodialysis unit (reads on a bipolar membrane stack) so as to facilitate transport of hydrogencarbonate- and/or carbonate-anions (reads on carbon containing species) from said liquid adsorbent to the acidic compartment (reads on said first electrolyte solution) (see paragraph 0021). Thomas further teaches that the acidic solution can convert the transported hydrogencarbonate- and/or carbonate-anions into carbon dioxide, and the low solubility of total dissolved carbon dioxide in the acidic solution can result in carbon dioxide gas evolution (see paragraph 0022).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified method by configuring a bipolar membrane electrodialysis unit so as to facilitate transport of hydrogencarbonate- and/or carbonate-anions (reads on carbon containing species) as taught by Thomas. The person with ordinary skill in the art would have been motivated to make this modification, because Thomas teaches that the acidic solution can convert the transported hydrogencarbonate- and/or carbonate-anions into carbon dioxide, and the low solubility of total dissolved carbon dioxide in the acidic solution can result in carbon dioxide gas evolution (see paragraph 0022).

Regarding claim 21, Kaczur further discloses that the electrolyzer 100 (reads on an electrochemical reduction system) comprises a cation exchange membrane (see claim 2 of Kaczur).

Regarding claim 22, since a cation exchange membrane is by definition of permeable to cations, the cation exchange membrane necessarily comprises a plurality of pores.  

Claims 4, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2013/0105304 (hereinafter called Kaczur), in view of US pre-grant patent publication no. 2006/0235091 (hereinafter called Olah), and European patent application publication no. EP 3741864 (hereinafter called Thomas), as shown for claim 1 above, and further in view of European patent application publication no. EP 3,670,705 (hereinafter called Combes).

Kaczur in view of Olah and Thomas does not disclose that said input air stream comprises H2O, and wherein subsequent to (a), at least a subset of said H2O is absorbed by said electrolyte solution, and wherein said carbon product comprises ethanol.

Combes teaches that suitable electrocatalytic processes for the production of ethanol from CO2 and water are known in the art, for example, in the article by Jouny et al, "A General Techno-Economic Analysis of CO2 Electrolysis Systems", Ind. Eng. Chem. Res., 19 January 2018 and the articles by Song et al. in Chemistry Select, 2016, 1, 1 -8 and in Angewandte Chemie Int. Ed., 2017, 56, 10840-10844. Combes further teaches that the above prior art demonstrates that Faradaic efficiency for electrochemical reduction of CO2 to ethanol of 45-75 % is achievable through variation of applied voltage. (see paragraphs 0013 and 0023). Combes further teaches that in its carbon dioxide conversion process, carbon dioxide and water are supplied to an electrocatalytic unit whereby a C1 or C2 target compound selected from the group consisting of methanol, ethanol and ethylene, is produced in the cathode chamber (see claim 1). Combes further teaches that ethanol is a particularly preferred target compound of versatile function to both the chemicals (for example when dehydrated to ethylene) and the fuels market; and further it is well suited to existing infrastructures and can be safely transported and stored (see paragraph 0040).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Kaczur in view of Olah and Thomas  by having said carbon product comprise ethanol and said input air stream comprise H2O in addition to CO2 as taught by Combes. The person with ordinary skill in the art would have been motivated to make this modification, because Combes teaches that ethanol is a particularly preferred target compound of versatile function to both the chemicals (for example when dehydrated to ethylene) and the fuels market; and that Faradaic efficiency for electrochemical reduction of CO2 to ethanol of 45-75 % is achievable (see paragraphs 0013 and 0023).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2013/0105304 (hereinafter called Kaczur), in view of US pre-grant patent publication no. 2006/0235091 (hereinafter called Olah), European patent application publication no. EP 3741864 (hereinafter called Thomas), and European patent application publication no. EP 3,670,705 (hereinafter called Combes), as shown for claim 4 above, and further in view of Chinese patent application publication no. CN 101072621 (hereinafter called Carugati).

Kaczur in view of Olah, Thomas, and Combes does not explicitly teach controlling a temperature or range thereof of said electrolyte solution to facilitate capture of said H2O.  

Carugati teaches that low temperature promotes water absorption (see page 2, last paragraph).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Kaczur in view of Olah, Thomas, and Combes by controlling a temperature or range thereof of said electrolyte solution to facilitate capture of said water vapor. The person with ordinary skill in the art would have been motivated to make this modification, because Carugati teaches that low temperature promotes water absorption (see page 2, last paragraph).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2013/0105304 (hereinafter called Kaczur), in view of US pre-grant patent publication no. 2006/0235091 (hereinafter called Olah), and European patent application publication no. EP 3741864 (hereinafter called Thomas), as shown for claim 1 above, and further in view of German patent application publication no. DE 10 2009 026278 (hereinafter called Bansal).

Kaczur in view of Olah and Thomas does not disclose that the contactor comprises one or more members selected from the group consisting of: a membrane contactor, random or structured gas-liquid contacting packing, film fill, splash packing, packed falling film device, cooling tower, fluidized bed, liquid shower in contact with gases, and nanostructured or activated carbon material.  

Bansal teaches a membrane contactor system for removing a component from a gas comprising a microporous membrane for flowing the gas across the membrane, the membrane comprising a plurality of interconnecting pores extending through the microporous membrane, the plurality of interconnecting pores being configured to allow the component to diffuse through (see Abstract). Bansal further teaches that if the membrane is placed between a gas and a liquid, then the liquid will not be in direct contact with the gas that is in motion, and this separation between the gas and liquid phases allows the application of a high gas rate in the system without the liquid being entrained by the gas (see page 7, 2nd last paragraph). Bansal further teaches that the membrane contactor may be used in any application for contacting gas and liquid, including for example, for carbon dioxide separation / removal (see page 7, 3rd last paragraph).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Kaczur in view of Olah and Thomas by using a membrane contactor as taught by Bansal. The person with ordinary skill in the art would have been motivated to make this modification, because Bansal teaches that the membrane contactor may be used in any application for contacting gas and liquid, including for example, for carbon dioxide separation / removal (see page 7, 3rd last paragraph), and also because Bansal teaches that separation between the gas and liquid phases in the membrane contactor allows the application of a high gas rate in the system without the liquid being entrained by the gas (see page 7, 2nd last paragraph).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2013/0105304 (hereinafter called Kaczur), in view of US pre-grant patent publication no. 2006/0235091 (hereinafter called Olah), and European patent application publication no. EP 3741864 (hereinafter called Thomas), as shown for claim 21 above, and further in view of international patent application publication no. WO 2020/223804 (hereinafter called Sargent).

Kaczur in view of Olah and Thomas does not explicitly teach that said membrane comprises a catalyst.  

Sargent teaches that under applied potential conditions, a bipolar membrane proton reacts with carbonate to generate CO2 near the membrane-cathode interface , and the carbonate is reduced to value-added products (see paragraph 0053).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Kaczur in view of Olah and Thomas by having said membrane comprise a catalyst. The person with ordinary skill in the art would have been motivated to make this modification, because Sargent teaches that such a modification would facilitate reduction of said carbonate ion to said carbon product.

Response to Arguments 

Applicant’s arguments with respect to the rejection of claims under 35 USC 103 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. 

Conclusion

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SALIL JAIN/Examiner, Art Unit 1795